Citation Nr: 1803674	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  11-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent for right knee, chondromalacia.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1979 and from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in February 2010.  

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

These matters were remanded in April 2015, and have been returned to the Board.  Also in that decision, the claim for service connection for alopecia was dismissed as that appeal was withdrawn by the claimant.  Regarding the skin cancer claim, as the requested medical opinion was obtained, and additional treatment records were sought, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).  

The issues of increased ratings for knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Skin cancer was not manifest during service or in the first post service year, and is not attributable to active service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated during service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

      A.  Duty to Notify

VA's duty to notify was satisfied in a September 2009 letter from the RO to the Veteran. 

      
B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's VA treatment records, service treatment records and service personnel records with the claims file.  No other relevant records have been identified and are outstanding.  Subsequent to the Remand, the Veteran was sent a letter by the RO asking for details of non-VA treatment so that VA could obtain records.  No response from the Veteran identified such treatment in a way that would allow VA to obtain any additional records.  The Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  The Veteran was provided with VA examination for skin cancer in November 2015.  The examination report and opinion are adequate because the examiner considered and addressed the Veteran's contentions, accepted in-service sun exposure, reviewed the record and conducted thorough medical examination of the Veteran.  While the Veteran has urged that the examination was not adequate, the Board disagrees for the aforementioned reasons.  The examiner did in fact demonstrate a knowledge of the reported history of sunburns in service without treatment therein.  The Board finds that the report is a well-supported, thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, during the Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue of service connection on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The VLJ issued the 2015 decision remanding this matter in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

Since VA has obtained all relevant identified records and provided adequate medical examinations where necessary, the duty to assist in this case is satisfied.

II.  Service Connection Claim

The Veteran contends that he has skin cancer related to in-service sun exposure and sunburn.  He testified that he had alopecia since childhood and that he had worn a hairpiece to cover his head during his youth.  He had to stop wearing it in service.  He testified that he received significant sunburns due to overexposure of the skin on his head particularly in basic training during PT.  The skin blistered, bubbled and crusted over multiple times and was aggravated by the sweat during basic.  He stated that he did not complain because in that era people did not complain about such things and he did not want to be recycled.  He never went to sick call but his drill sergeant let him put his cover on sometimes when his scalp blistered but then he would be required to remove it again once the blisters healed.  This cycle was repeated.  He never thought of putting on sunscreen back then.  He stated that later when he developed skin cancer in the 90's, including on his head, he was told by a doctor that it was a result of the excessive sun exposure he initially endured in service.  He testified that he had treatment at non-VA facilities, but aside from records from Dr. P. discussed below, he did not provide any additional records or identifying information that would allow any such additional records to be obtained, despite being asked to do so by VA.  

      A.  Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

      B.  Facts and Analysis

The Board concedes that the Veteran has current skin cancer.  The Board also accepts that the facts about his sun exposure and sunburns in service are generally as he described.  Thus, the only issue before the Board is whether there is a nexus between Veteran's current skin cancer disability and his period of active service, and specifically the sun exposure therein.  

As explained below, the weight of the evidence compels the conclusion that the Veteran's current skin cancer is not causally related to service, including the acknowledged in-service sun exposure and sunburn.  

Service records reveal no treatment for or indication of excessive sun exposure or sunburn.  There were no complaints, diagnosis or treatments for skin cancer.  In 1981, he went to the clinic for evaluation of multiple small lipomas and cysts on the left arm and anterior abdomen.  The plan was elective excision if bothersome, otherwise leave alone.  During examination in October 1983, shortly prior to separation, skin examination was considered abnormal for alopecia universalis.  

A November 2009 letter from B.E.P., M.D., of Nashville Skin and Cancer, reflects that Dr. P. had treated the Veteran for multiple non-melanoma skin cancers since January 2007.  Dr. P. noted that two of the cancers occurred on the scalp.  He stated that he knew that the Veteran had alopecia and that his scalp never received direct sunlight until he entered the military, when it was mandated that he discontinue wearing the hairpiece.  Dr. P. stated that while it is impossible for him to determine what degree of past ultraviolet exposure occurred during service, if the bulk of the sun exposure to his scalp did occur during his military service, it certainly could be a strong contributing factor to the skin cancers that the Veteran is now experiencing.  Treatment records from Nashville Skin and Cancer date from 2007.  

Although Dr. P.'s statement suggests a connection between sun exposure during service and skin cancer, the Board finds the opinion speculative at best, and not demonstrating that it is at least as likely as not that the current skin cancer is due to sun exposure in service.  However, Dr. P.'s statement does constitute an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  Accordingly, the Board remanded this claim in 2015 for an examination to determine whether the current skin cancer is at least as likely as not due to service.  

The VA examiner in November 2015 reviewed the claims folder and conducted an in-person interview of the Veteran.  The Veteran was noted to have tumors and neoplasms of the skin, including malignant melanoma, dating from 1993 and recurring.  The examiner noted the Veteran's history as alopecia since age 12 and wearing a wig until he entered the military where he was required to not wear a wig.  She noted he reported sunburn while on active duty and his belief that this is the cause of his skin cancers.  She noted he has cryosurgery on the cancers on his head about every 6 months and 5 MOHS procedures over the years.  

The VA examiner concluded that the skin cancer was less likely than not (less than 50% probability) incurred in or caused by or a result of an event in military service.  The rationale was as follows:  

The vet has a long h/o skin cancers of his face and scalp, primarily basal cell, but some squamous cell noted as well. Skin cancers are caused by exposure to sunlight over time. The most common risk factors for skin cancer are fair skin and excessive exposure to sun and sunburns, especially in childhood, male gender and age. This veteran began developing alopecia universalis at a very young age and was without any hair buy the age 12. Vet states he was on the swimming team as a child when he began losing his hair in patches. Vet states he did have a sunburn while he was in boot camp, though there is no record of this in his STRs. It is less likely as not that the vet's h/o skin cancers are due to the sunburn while in boot camp and most likely due to the cumulative effects of his excessive sun exposure throughout his childhood and teens.

The examiner supported her rationale with citations to medical literature from the Mayo Clinic on squamous cell carcinoma and basal cell carcinoma risk factors.  

The preponderance of the evidence is against a finding that skin cancer was present in service.  It is uncontroverted that skin cancer was not documented in service.  Diagnosis of this disability was not made until at least a decade after service, and despite the Veteran's assertions, there is no treatment or findings for many years following service, as described above.  The Board emphasizes the multi-year gap between discharge from active duty service and evidence of disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  Thus, with post-service medical records showing that skin cancer was noted in the record not before 2007 according to Dr. P, and 1993 according to the VA examiner, malignant tumor has not been shown to manifest within one year after separation from service, and the applicable presumption does not apply under 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that although malignant tumor is an enumerated chronic disease, it was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  Here, the VA examiner clearly considered all of the evidence and supported her conclusions with references to the record as well as medical literature.  The Veteran's contentions and history were considered.  The VA opinion is more probative than the speculative opinion of Dr. P.  The Board does, in fact, adopt the VA examiner's opinion. 

Finally, the Board has specifically considered the Veteran's contention that his skin cancer is due to sun exposure and sunburn during service.  A veteran is competent to give evidence about what he or she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is competent to assert that he had sunburn in service.  While the Veteran may sincerely believe that his post-service skin cancer is related to conceded in-service sun exposure, as a lay person, he is not competent to provide an opinion linking the disability to such exposure.  No medical professional has offered a non-speculative opinion supportive of his theory.  As discussed above, the weight of the medical opinions addressing this contention is against the claim.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for skin cancer must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for skin cancer is denied.


REMAND

Evaluation of knee disabilities

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  

Here, the November 2015 VA Knee and Leg Conditions Disability Benefits Questionnaire (DBQ) is not adequate per Correia, as it failed to provide the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  Additionally, no response was provided on the matter of whether there is ankylosis of either knee.  Finally, the Veteran has argued that the examination was in fact inadequate and failed to record his complaints of pain and perform all necessary testing.  The VA examination is inadequate and the Board must remand the claim for new examination to determine the current severity of the knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess his service-connected degenerative joint disease of the left and right knees and right knee chondromalacia.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed for the Veteran's knees.  Whether or not there is ankylosis should be noted.  

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).  

2.  After completing the requested action, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his attorney-representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


